7 ANNEX A

ECRETARY’ TIFICATE

I, GUMERCINDA O. DELMENDO, of legal age, in
capacity as Corporate Secretary of BASE METALS MINERAL
RESOURCES CORPORATION, a corporation duly organized and
existing under Philippine laws, with office address at the 4" Floor, Trans-
Phil House, Chino Roces Avenue corner Bagtikan Street, Makati City,
after being sworn to in accordance with law, do hereby certify that in a

meeting held on 11 August 1997, the Board adopted the following
resolutions:

RESOLVED that Mr. Frank N. Lubbock, Mr.
Martin Buckingham, Mr. Jim Keogh and Mr. Terrence H.
Byberg be authorized to represent the Company in all
dealings and transactions with the Department of
Environment and Natural Resources, to sign and execute
mineral agreements and all documents in connection with
the mineral properties of the Company, with full power and
authority to delegate and designate representatives and
agents to sign and represent the company.

RESOLVED FURTHER that the following are
authorized representatives of the Company in dealing with
the Department of Environment and Natural Resources in
the entire Philippines:

Norman H. Tiongson Emesto A. Laoagan
Val. Bongalos - . Samuel Afdal

Luc Gatchalian ~ Rolando Amores
Victor Cronologia Chester Obispo
Elizabeth Cruz Roan Dabuet
Fernando Cortez Sergio Sanchez
Francisco Ylagan Danilo Latuga

IN WITNESS WHEREOF, | affix my signature this __nd day of
August 1997 at Makati City.

GUMERCINDA O. DELMENDO
Corporate Secretary

15 OCT.agF .

SUBSCRIBED AND SWORN to before me this___ day of April 1997 at Makati

City, affiant exhibiting to me her Community Tax Certificate No. 4786937-D issued at
Manila on 27 January 1997.

ANNEX B

Republic of the Philippines

DEPARTMENT OF ENVIRONMENT AND NATURAL RESOURCES

MINES AND GEO-SCIENCES BUREAU
REGION V, LEGASPI CITY

TECHNICAL DESCRIPTION

OF THE AREA APPLIED/PROPOSED FOR

MINERAL PRODUCTION SHARING AGREEMENT (APSA)-V-0029

APPLICANT:

Base Metals Mineral Resources Corporation

SITUATED IN THE:

Barrios of Syndicate, Panique, Bangon and Puro
Municipality of Aroroy

Province of Masbate

Island of Masbate

BOUNDED ON THE:

North:

East :

South:

West :

“Elise” B-18, “Sweetheart” B-6, “Eastern Fr.” B-97, “King” B-1, “Have Got” B-
2, “El Oro” B-100, “El Dinero” B-94, “Nebraska” B-3, “Nancy” B-8, “Panique”
B-99, “Mable” B-7, “Holy Moses” B-4, “Imitation” B-96, “St. Luis” B-95,
“Limestone” B-98, “ Salida Fr.” B-90, “Buena Suerte”, B-60 “Montana” B-91,
“Idaho Fr.” B-92, “Colorado” B-62, “Mountain View” B-86, “Bay View” B-85
mining claims of Atlas Consolidated Mining & Development Corporation and
Timberland.

“Grand View”, B-85, “Bay View” B-87, “Mountain View” B-86, “Colorado” B-
62, “Buenavista Fr.” B-84, mining claims of Atlas Consolidated Mining &
Development Corporation, “Point-24” Lla-142254-D mining claim of Kirra
Mining Exploration Co., “Rocky-97” Lla-141986-D mining claim of Moomba
Mining Exploration Co., “Gold-3” DLS-3363-D, “Gold-2” DLS-3921-D, “Gold-
1” DLS-3920-D mining claims of Atlas Consolidated Mining & Dev.
Corporation and Timberland.

“Timberland”, “Dabu-3” DLS-4152-D, “Dabu-2” DLS-4151-D mining claims of
Atlas Consolidated Mining and Development Corporation.

“Doming” DLS-32-D, “Corazon” DLS-29-D, “Aquarius” DLS-26-D, “Montana”
B-91, “Idaho” B-92, “Aries” DLS-23-D mining claims of Atlas consolidated
Mining & Dev. Corporation. “Columbine” LP-3317-D, “Fraction Fr.” LP-3328-D
mining claim of Masbate Goldfields, Inc.

Beginning at a point marked “1” = 1, DLS-33-D on plan being S.10°21’42” W., 2,846.78 m. from
Triangulation Station Bagadila, 1911-51.

Thence:
Thence:
Thence:
Thence
Thence:
Thence:
Thence:
Thence:

= 1d, DLS-27-D
= le, DLS-27-D
a NTI Q9I7N

N.55°06’ E., 100.62 M. to point
N.55°12’ E., 199.39 M. to point
N 24°50°W 107 90 M ta nojint

N.00°05’W., 1,240.77M.to point 2 = la, DLS-30-D
N.27°31°W., 42.83M.topoint 3 = 3, LP-2922-D
N.62°29’ E., 22.25 M.to point 4 S 1b, DLS-30-D
N. 0°05°W., 986.15M.topoint 5 = 1b,  DLS27-D
S 34°50’ E., 68.28 M. to point 6 ics DLS-27-D

7

8

QO
Thence: N.24°42’W., 125.51M.topoint 13. = 35 LP-2930-D
Thence: S.55°10’ W., 45.34M.topoint 14 = 6, LP-2930-D
Thence: N.20°30’W., 205.44 M. to point 15 = 1, DLS-2930-D
Thence: N.59°57’E., 168.80M. to point 16 = la, LP-24-D
Thence: N.00°05°W., 203.33 M.topoint 17. = 1b, DLS-24-D
Thence: N.45°05’ E., 26.95M.topoint 18 = 1c, DLS-24-D
Thence: N.31°11’W., 116.50M.topoint 19 = 1, LP-2929-D
Thence: N.59°S7’E., 237.48 M.topoint 20 = 1d, DLS-24-D
Thence: N.44°55’W., 233.12 M. to point 21 = le, DLS-24-D
Thence: N.00°05’W., 52.62 M. to point 22 = 2, DLS-24-D
Thence: N.89°55’ E., 44.60M.topoint 23 = 2a, DLS-24-D
Thence: S.31°46’ E., 248.73 M. to point 24 = 2b, DLS-24-D
Thence: N.59°57’ E., 24.58M.topoint 25 = 26, DLS-24-D
T N.15°13°W., 211.72M. to point 26 = 2d, DLS-24-D
N.89°55’ E., 266.42 M. to point 27 = 3, DLS-24-D
8.00°0S’ E., 85.77M. to point 28 = 3a, DLS-24-D
$.59°57’'W., 179.81 M. to point 29 = 3b, DLS-24-D
S.45°45°W., 32.00 M. to point 30 = 3c, DLS-24-D
S.33°08’ E., 289.45 M. to point 31 = 3, LP-2929-D
S.19°28’ E., 302.40 M. to point 32 = 3, LP-2928-D
S.59°57°W., 300.00 M. topoint 33 = 4, LP-2928-D
8.30°03’ E., 300.01 M to point 34 = 2c, DLS-27-D
N.59°57’E., 7.13 M. to point 35 a 2d, DLS-27-D
8.26°47’ E., 53.96 M. to point 36 = 3a, DLS-27-D
S. 0°05’ E., 99.74 M. to point 37 cS 3b, DLS-27-D
N66°08’W., 198.27 M. to point 38 = 3c, DLS-27-D
S.34°50’ E., 11.06 M. to point 39 = 3d, DLS-27-D
S.39°36’ E., 108.16 M. to point 40 = 3e, DLS-27-D
$.54°25°W., 8.99 M. to point 41 = 3f, DLS-27-D
$.55°12’W., 199.39 M. to point 42 = 3g, DLS-27-D
S.23°51°W., 68.09 M. to point 43 = 3h, DLS-27-D
S.66°08’ E., 299.99 M. to point 44 ee 3i, DLS-27-D
N.23°50°E., 64.58M.topoint 45 = 3j, DLS-27-D
S.18°10°W., 78.95 M. to point 46 = 3k, DLS-27-D
8.71°52’ E., 30.84M topoint 47. = 31, DLS-27-D
S. 0°05’ E., 81.88 M.to point 48 = 3m, DLS-27-D
N.89°55’E., 152.60 M. to point 49 = 3n, DLS-27-D
N.46°51E., 34.32 M. topoint 50 = 3, LP-2924-D
S.71°52’ E., 82.12M.topoint 51 = 4, LP-2924-D
N.18°08’E., 124.27 M. topoint 52 = 3, LP-2923-D
S.39°42’E.,  203.64M. topoint 53 = 4, LP-2923-D
N.50°19’E., 3.96 M.topoint 54 = 5, LP-2923-D
S.44°39’ E., 375.64 M. to point 55 i 3, LP-2925-D
8.45°21’W., 227.01 M. to point 56 = 4, LP-2925-D
N43°09'W., 297.23 M.topoint 57) = 1, LP-2925-D
S.46°51’W., 182.76 M. to point 58 = 1, LP-2924-D
S.46°50’W., 94.79M.topoint 59 = 3b, DLS-30-D
S.27°31’E., 104.45M.topoint 60 = 3c, DLS-30-D
S.43°09° E., 198.56 M. topoint 61 = 3d, DLS-30-D
N46°SVE., 231.83M.topoint 62 = 3e, DLS-30-D
S.44°39’ E., 6.44M.topoint 63 = 3f DLS-30-D
S.45°21°W.,  291.61M.topoint 64 = 3g, DLS-30-D
N27°31’W., -220.79M. topoint 65 = 3i, DLS-30-D
N27°31’W., 104.45M.topoint 66 = 3j, DLS-30-D

Thence:
Thence:
Thence:
Thence:
Thence:
Thence:
Thence:
Thence:
Thence:
Thence:
Thence:
hence:
hence:

ence:

ence:
hence:

ence:
hence:
hence:
hence:
hence:
ence:
hence:
hence:
ence:
ence:
ence:
hence:
hence:

ence:

ence:

ence:
hence:
hence:

ence:

ence:
hence:
hence:
hence:
hence:
hence:
hence:

SH435h

944333333488 3333333h59533h

S.27°31’ E,,
$.62°29°W.,
$.27°31’ E.,
N62°29’ E.,
S.05°43’ E.,
S.84°16°W.,
N63°05’W.,
$26°55°W.,
S.63°05°E.,
N26°SS’ E.,
N26°50’ E.,
N63°05’W.,
N84°17’ E.,
S.30°20°E.,
N59°40°E.,
$.30°20E.,
N59°40’ E.,
N30°20°W.,
$59°40°W.,
N45°21’ B.,
N45°21’ B.,
N44°39W.,
N45°21’ E.,
N44°39°W.,
S.45°21°W.,
N39°42’W.,
N45°21’ B.,
S.44°29’ E.,
S.44°39’ E.,
$.45°21'W.,
N89°54’ E.,
N89°55° E.,
S. 0°05’ E.,
S. 0°06’ E.,
S. 0°05’ E.,
S. 0°06’ E.,
$.89°55°W,,
$.89°54°W.,
§.30°20’ E.,
$.59°40°W.,
N30°20°W.,
$.89°55°W.,

which is the point of beginning.

300.00 M.
300.00 M.
300.00
313.00
303.07
44.90 M.
127.87 M.
304.80 M.
304.80 M.
254.90
49.90 M.
176.93
259.88
232.49 M.
300.00 M.
4.80 M.
304.80 M.
304.80 M.
227.85 M.
254.37 M.
300.00 M.
375.65 M.
300.00 M.
600.00 M.
2.85 M.
150.56 M.
290.72 M.
300.00 M.
300.00 M.
289.79 M.
348.81 M.
100.00 M.
620.00 M.
301.81 M.
600.00 M.
321.80 M.
605.83 M.
426.38 M.
19.42 M.
300.00 M.
194.38 M.
432.39 M.

Containing an area of 289.9466 Hectares.

Date Prepared:

to point
to point

. to point
. to point
. to point

to point
to point
to point
to point

. to point

to point

. to point
. to point

to point
to point
to point
to point
to point
to point
to point
to point
to point
to point
to point
to point
to point
to point
to point
to point
to point
to point
to point
to point
to point
to point
to point
to point
to point
to point
to point
to point
to point

i
PweN PON

W fh

oil
Nu
by

i
w

i
we

i
ATR TW

on
ps
SS

FRANCISCO E. de GUZMAN

Raanthvad fandatin

Ths en ee

LP-2922-D
LP-2922-D
LP-2920-D
LP-2920-D
LP-2920-D
LP-2920-D
LP-2920-D
DLS-33-D
DLS-33-D
DLS-33-D
LP-2919-D
LP-2919-D
LP-2919-D
DLS-34-D
DLS-34-D
DLS-34-D
DLS-34-D
LP-2917-D
LP-2917-D
LP-2917-D
DLS-31-D
LP-2921-D
LP-2921-D
LP-2927-D
LP-2927-D
LP-2927-D
LP-2927-D
LP-2927-D
LP-2926-D
DLS-31-D
DLS-31-D
DLS-31-D
DLS-31-D
DLS-31-D
DLS-34-D
DLS-34-D
DLS-34-D
DLS-33-D
LP-2918-D
LP-2918-D
DLS-33-D
DLS-33-D

ANNEX C

TWO (2) -YEAR EXPLORATION WORK PROGRAM
FOR THE PROPOSED APPLICATION FOR
MINERAL PRODUCTION SHARING AGREEMENT (APSA-V-0029) OF
BASE METALS MINERAL RESOURCES CORPORATION (BMMROC)

LOCATED IN BARANGAYS BANGON, PURO, SYNDICATE, PANIQUE AND CAPSAY,

MUNICIPALITY OF AROROY,
PROVINCE OF MASBATE

I.

INTRODUCTION:

Mining Claims areas applied are immediate areas around the perfected mining claims of Base

Metals Mineral Resources Corporation (BMMRC) close to the general vicinity of the planned
operating center of the same company.

These areas have known ore potential mainly quartz vein extensions from active mining areas

by the previous mine operator, Atlas Consolidated Mining and Development Corporation (ACMDC).

Il.

iil.

IV.

GENERAL INFORMATION:

Name of Proponent/Applicant : BMMRC

Mailing Address : 4" Floor Trans-Phil House Bagtikan St.,
Cor. Chino Roces Ave., Makati City

Ore Minerals to be explored : Gold, copper, sulfides, etc.

Total Area : 289.9466 Hectares

Name of application : Mineral Production Sharing Agreement

Project Location : Barangays Bangon, Puro, Syndicate,
Panique, and Capsay, Municipality of
Aroroy, Province of Masbate

PROJECT LOCATION:

The gold-silver prospect applied for is situated at Barangays Bangon, Syndicate,
Panique and Capsay within the municipal jurisdiction of Aroroy, province of Masbate. It is
about 6 kilometers Southwest of Aroroy Poblacion.

The area boundary is at 12°27°30” to 12°29°30” latitude and at 123°23’00” to
123°24’30” longitude.
CLIMATE AND VEGETATION:

The climate is generally dry during the months of February to May, while the rainy
season sets in June and continues up to January.

Vegetation are generally cogonal, mostly pasture lands on the Western side, and
coconut plantation, patchy upland rice and ipil-ipil trees on the eastern side. Wild bananas
thrive anywhere. Forested areas are patchy, localized in few areas only.
PROPOSED TWO-YEAR EXPLORATION WORK PROGRAM:

The two (2) years exploration work program presents the phases of activities to be
undertaken on the applied area for a span of two (2) years.

FIRST YEAR
Previous exploration activities had already defined the areas for drilling. Reverse

circulation (RC) drilling will be the main activity on the first year.

Drilling will be pursued mainly at the Northern and Southern end of Colorado Vein No.
5 primarily to block additional mineable ore reserves.

Priority drilling will likewise focus in confirming the average grade of the various
waste dumps.

Dumps drilling is in line with the current BMMRC study of recovering the gold
contained from this low grade materials for either Heap Leaching process or large capacity CIP
plant fed.

The combined RC drilling meterage for the first year is 6,822 broken down as follows.

No. of Holes Meterage

Colorado Vein No. 5 (north) 14 724 m.
Colorado Vein No. 5 (South) 26 1,480
Main Vein Dumps 98 2,219
Basalt Dump 90/60 77 1,672
Colorado Dump 270 36 727.
Sub - Total 251 holes 6,822 m.

(See attached details of the proposed drill holes).

SECOND YEAR

Geologic mapping, trenching, sampling and drilling will be the main actiivities on the
first half of the year. Surface trenching and sampling will be undertaken at the Grannd View
subparallel Vein structure projected for about 300 meters strike length. A total of 10 trenches
(20 meters long each) will be dug at 30 meters interval.

Similarly, a total of 8 trenches (15 meters long each), at 30 meters apart will be dug
following about 250 meters Boston Vein extension to the south. This two (2) areas are highly
prospective for additional ore reserve.

Diamond drilling will be the main activities in the second half of the year. Core drilling
method will be required to drill the deeper sections of the known veins and extensions at Dabi-
Summary of Activities

AREA NO. OF T. ES ME GE
Grand View 10 200m
Boston 8 120m

Sub- total 18 320m
Drilling No. of Drill Holes Meterage
Dabu-Panique 8 1,070 m
Binstar U.G. 17 1,945 m
Sub- total 25 3,015 m

VI. | TWO (2) - YEAR WORK PROGRAM BUDGET SUMMARY:

EXPLORATION EXPENSES YEAR 1 YEAR 2. TOTAL
Labor and Supervision 522,000 757,000 1,279,000
Samples/ Assay Cost 500,000 300,000 800,000
Field Supplies 120,000 120,000 240,000
Contract RC Drilling 5,500,000 5,500,000
Contract Core Drilling 12,000,000 12,000,000
Total 6,642,000 13,177,000 19,819,000

VU. ENVIRONMETAL IMPACTS:

In as much exploration activities would only be undertaken, its impact to the
environment is expected to be minimal although the following alternatives may
occur.
a)

b)

Vegetation might have to be removed to give way to trails, traverses, survey
Stations, test pits, trenches, etc., as soon as exploration works commences.

Introduction of exploration drill holes, test pits, trenches and other excavation

workings may disturbed, the topography of the area. This will be both minimal
and strongly controlled limited.

The following measures will be undertaken to mitigate the impact of the

exploration works to the environment.

a)
b)

c)

d)

e)

Cutting of trees should be abvoided as much as possible.

Construction of roads and exploration sites would be in a manner as to avoid
ugly cuts in the landscape.

All trenches, test pits and open excavation would be refilled after exploration
works.

Severe restriction and avoidance of vegatation clearance by fire.

Sanitary condition would be maintained in all camp sites.

A good public relation in the area would be adopted and enforced.

Prepared by :

~ & hilkrce

RAMON S. VELASCO
Corporate Geologist
PTR No. 5713925 U
Issued on September 1, 1997
Issued at Aroroy, Masbate
OLORADO PROPOSED DIAMON DRILL HOLES

DRILL HOLE PANEL COLLAR
NUMBER SECTION | NORTHING| EASTING | AZIMUTH |ELEVATION INCLINATION| DEPTH
5-47N-A 47N 27278 29887 245° 195.5 50° 50
5-47N-B 47N 27278 29887 65° 197.5 50° 30
5-45N-A 45N 27258.5 | 29913.5 245° 201.5 50° 70
5-43N-A 43N 27216 29897 245° 185.5 50° 50
5-41N-A 41N 27207 29945 245° 193.5 45° 70
5-39N-A 39N 27270 29942 245° 211 50° 50 |
5-39N-B 39N 27189 29975 245° 213.5 50° 39
5-37N-A 37N 27137 29941 245° 217 50° 50
5-35N-A 35N 27130 29992 245° 240 50° 50
5A-19N-A 19N 26906 30082 245° 300 -60° 60
5A-15N-A 15N 26850 30105 245° 311 -50° 60
5SA-7N-A 7N 26730 30135 245° 285 50° 50
SA-5SN-A 5N 26708 30155 245° 277 55° 45 1
5A-3N-A 3N 26688 30183 245° 269.5 50° 50
5-3S-A 3S 26597 30205 245° 206.2 50° 45
5-5S-A 5S 26574 30224 245° 202 50° 40 |
5-7S-A 7s 26545 30234 245° 195 50° 30
5-7S-B 7S 26565 30271 245° 196.5 50° 75
5-9S-A 9s 26528 30266 245° 195 50° 50
5-11S-A 118 26500 30280 245° 182 60° 50
5-13S-A 13S 26467 30278 245° 163 50° 30
5-13S-B 13S 26477 30298 245° 167 60° 65
5-15S-A 15S 26446 30302 245° 143 50° 50 _|
5-17S-A 17S 26417 30315 245° 143 50° 40
5-19S-A 19S 26390 30326 245° 137 50° 30
5-19S-B 19S 26401 30346 245° 126 50° 50
5-21S-A 21S 26362 30338 245° 131 50° 30
5-21S-B 21S 26372 30357 245° 115 50° 50
5-23S-A 23S 26350 30379 245° 104 50° 75
5-258-A 25S 26331 30406 245° 105 50° 90
5-27S-A 278 26305 30421 245° 100 50° 90
5-298-A 29S 26279 30405 245° 29 50° 80 _|
5-31S-A 31S 26218 30382 “65° 100 50° 80
5-33S-A 33S 26218 30448 245° 58 50° 55 |
5-35S-A 35S 26197 30472 245° 81 : 55° 65
5-37S-A_| 37S 26168 | 30483 245° 62 50° 55 |
5-39S-A 39S 26151 30514 245° 57 50° 60
5-41S-A. 41s 96110 RNEN2 ero ca PAS eae |

MASBATE MINE DUMP STUDY
COLORADO PROPOSED RC DRILL HOLE

JA. Phase | RC Drilling @ 50.0 m. Drill Spacing

| NORTHING EASTING METERAGE (M.) | ELEVATION (M.)

CDA-AA2 |___27132.366 30113.520
CDA-AA4 | 27181.834 30122.041
CDA-B1 ————_—27088.476 30075.428

_ CDAB3 | _-27138.195 | 30083.565

_CDA-BS 27187.974 _30092.899

CDA-B7 |_| __27235.836 30101.405
CDA-D1 | 27089.665 30045.072
CDA-D3 | 27139.744 30053.665
CDA-D5 |___27188.703 30062.342
CDA-D7 L__27238.502 30071.013
CDAFi_ | —_(27095,623 30015.421
CDA-F3 27144.683 | —_-30023.919
CDA-F5 27194.255 | 30032.822
CDA-F7 |__ 27243.647 30041.496
CDAH1 —|_—_—27125.029 | —_29990.040
CDA-H3 3 | 27174.579 29998.942
CDAHS1 | | 27224377 30007.970
CDAJ12 | 27180.073 29968.964
CDA-J2 1 | 27229.594 29977.943

_CDALIA | |_—_27223.513 29946.389

CDALNI1 | | 27242.433 29919.170__
Total Number of Holes |- 21 holes |
Total Meterage |-401 meters

B._Phase Il RC Drilling (In-Fill) @ 25.0 m. Interval

coB-AAi | | _27t07.ss9 | —_30109.131 7 | 268.2
CDB-AAS | _27156.577 30117.682__ | 24 | 68
CDB-AAS | |__27206.069 30126152 | 268
| CdB-B2_ | a7tt2.865 | 30079563 | 29 fy W270)
_ CDB=B4_ | a7t62.4i1 | 30088.440 | 26 254
|.CbB-eS | | __272t1.goz goose |g 267.8
| __CDB-D2 27114564 _—_-30049.356 oka 287
CDB-D4 ___27163.342 | _30057.602 tmeeaee ar Gea
coB-06 | —_—27213.629 3066.79 | ae 248
coer2 | | 27119530 | soo1ests | ta 245.5
coprs |_| 27168.870 | 30028362, | 25 SS”S*«é
coB-Fe | 27219.180 30037.131 ee ee ee
CDB-H2 | 27150312 | _29994.551 mone __229
CDB-H4 27200.190 | —_30003.426 20 | 208
CDB-J3 27205535 | _-29973.601_ | ~—-20 196.5

a
MASBATE DUMP STUDY
MAIN VEIN PROPOSED RC DRILL HOLE

NORTHING EASTING DEPTH (M.) ELEVATION (M.)
MVDA-B2 24657.912 30568.988 29 77.3
MVDA-B4 24701.645 30593.939 28 90
MVDA-B6 24535.662 30498.962 if 16 101.5
MVDA-B8 24483.435 30467.760 15 120
MVDA-C1 24667.048 30516.819 40 90
MVDA-C3 24711.036 30542.482 46 110
MVDA-C5 24754.057 [ 30567.026 [ 28 112
MVDA-D1 24691.948 30473.645 34 95
MVDA-D3 24736.445 30498.901 46 105
MVDA-D5 24779.619 il 30524.564 ua 110
MVDA-E2 24717.561 30430.928 34 112
MVDA-E4 24760.989 30456.235 15 108
MVDA-F1 24723.900 30377.438 27 114
MVDA-G1 24710.101 30312.413 20 120
MVDA-G2 24731.968 | 30324.456 20 119.2
MVDA-I1 24649.449 30161.781 _| 26 131
MVDA-I3 24691.556 30186.376 17 134
MVDA-I5 24735.645 30211.175 23 150
MVDA-I7 24778.667 30236.431 19 150.5
MVDA-J10 24790.803 30186.295 19 104
MVDA-J2 24617.090 30086.135 | 22 130
MVDA-J4 24660.823 30111.493 38 131
MVDA-J6 24703.590 30135.478 21 151
MVDA-J8 24747.375 30160.937 | 27 152
MVDA-K1 24642.651 30043.316 28 94
MVDA-K3 24685.571 30067.861 28 117
MVDA-KS 24728.898 |: 30093.066 19 128
MVDA-K7 24772.123 30118.068 12 133.5
MVDA-K9 24816.060 30143.324 7 140
MVDA-L2 24710.776 30024.941 3 99.7
—— —

MVDA-L4 24753.900 30050.400 12 118.4
MVDA-M1 i 24822.127 30031.872 15 115
MVDA-M3 24865.403 ae 30056.569 15 ‘ 134.5
MVDA-M4. 24949.463 30105.100 7 158

MVDA-N1

NORTHING
24846.976

EASTING
29988.495

DEPTH (M.)

ELEVATION (M.)

MVDA-N3,

24890.557

30013.243

MVDA-N5

24977.262

30063.908

MVDA-O1

24872.080

29945.880

a

MVDA-03

24915.153

29970.679

MVDA-05

24959.242

29995.426

MVDA-P2

24897.182

29902.159

MVDA-P3

|__ 24941.118

29926.*938

MVDA-P5,

24983.480

29952.032

MVDA-Q2

24922.120

29859.137

MVDA-Q4

24966.260

29884.067

MVDA-Q6

25030.000

29920.868

MVDA-R1

24947.311

29816.165

MVDA-R3

24991.146

29841.046

MVDA-R5

25032.994

29865.330

MVDA-R7

25077.292

29891.022

MVDA-S1

25015.782

29798.535

MVDA-S3

25058.850

29822.760

MVDA-S5

25102.280

29847.949

MVDA-S7

24144.589

29872.789

MASBATE DUMP STUDY
BASALT DUMP PROPOSED RC DRILL HOLE

A. Phase | RC Drilling @ 50.0 m. Drill Spacing

EASTING

METERAGE (M.) | ELEVATION (M.)
jo 18 ease a a

| BDB-02-2 25495.892 | 30800.631
| __ BDB-03-1 25434.599 30750.522
BDB-03-3 | _-25485.213 30750.694
BDB-03-5 _ 25535.011 30750.388
BDB-04-2 25443.597 30700.591
BDB-04-4 25494.565 | 30700.557
BDB-04-6 25544.518 30700.607
BDB-05-2 25440.468 30650.582
| _BDB-05-4 25490.750 30650.578
__BDB-05-6 —_-25540.829 _ 30650.525
BDB-06-2 __|__-25462.024 | 30600,726
BI ____25512.255 30600.595
_.BDB-07-2 | __-25461.819 _ 30550.775
| __BDB-07-4 25511.465 | 30550.623
|__BDB-08-2 25463.085 | ——_-30500.358
BDB-08-4 25512.454 30500.614
| _ BDB-09-1 25363.411 | —_30450.916
__BDB-09-3 25412.370 30450.615
BDB-09-5 25462.424 | 30450.715
BDB-10-2 25332.904 30400.897
_BDB-10-4 25382.881 30400.81
BDB-10-6 25432.807 30400.716
BDB-10-8 25482.479 ——-30400.589
__BDB-11-2 25457.869 30350.584
__BDB-11-4 _-25507.746 | ~—_-30350.685
BDB-12-2 25496610 30300.750
BDB-12-4 25545.977 30300.727 _
__BDB-13-1 25466.993 30250.878
___BDB-13-3_ | 25517.224 | _30250.697
| BDB-13-5 25566.973 | _30250.747_
__BDB-14-2 25467.017 30200.824
BDB-14-4 25517.248 30200.846
BDB-14-6 25567.048 30200.795
BDB-15-2 25459.974 30150.916

Total Number Of Holes = 35 holes

BDA-02-1

25470.112

B. Phase II RC Drilling (In-Fill) @ 25.0 m. Interval

NORTHING

MASBATE DUMP STUDY
BASALT DUMP PROPOSED RC DRILL HOLE

EASTING METERAGE (M.)

ELEVATION (M.)

mra ae 4

30200.537

i 30800.180 54.5
__BDA-02-3 25521.006 30800.426 50.7
__BDA-03-2 _25459.867__|_-30750.367 72”
__BDA-03-4 25509.843 | 30750.162__ _73
__BDA-03-6 25559.186 30750.291 - 7
BDA-04-1 _25418.783 | 30700.184 19 m5 |
__BDA-04-3 _25468.864_ | 30700385 26 /
BDA-04-5 25519.476 30700.277 33
BDA-04-7 25569.453 30700148 | 2d
BDA-05-1 25415.351_——-30850.355 14
BDA-05-3 25465.226 30650.353 2
BDA-05-5 25515508 | 30650.223 | “30
BDA-05-7 25565.815 | 30650.092 | at
BDA-06-1 _26436.575 | 30600323 | 13
BDA-06-3 25486.069 | 30600273 _|
BDA-06-5 _—_25537.342 | —30600.136
BDA-O7-1 | _25436.980 | 30550343
__BDA-07-3 25486.956 | 30500189 __ 7
__BDA-08-1 __ 25437.028 30500213 | i
_BDA-08-3 _25487.514 30500.309 |
| BDA09-2_—_25387.914 30450.384 dj
BDA09-4 | _28437.001 30450337 | i
BDA-09-6 | _25487.029 30450.233
BDA-10-1 25308.190 | 30400108 _| |
__BDA-10-3 25357.914 30400.260
BDA-10-5 25408.324 30400.307
BDA-10-7 25457.718 30400.385
BDA-10-9 25507.898 30400.305 |
BDA-11-1 | 25432.905 30350.331 i
BDA-11-3 25482780 | _30350.330
BDA11-5 _26533.215 | 30350.325
BDA-12-1_25471.975 30300.342 |
__BDA-12-3 25522.028 ___30300.280 |
__BDA-12-5 25571.142 30300.369
BDA-13-2 | 25492.590 | _30250.441__ |
BDA-13-4 | 25542.491 30250.389 | :
BDA-13-6 25592.721 30250.259 7
BDA-14-1 25442.255 | 30200.595 :
BDA-14-3 | 25493.021 | 30200588 _|
BDA14-5 | 25542.336 | 30200387 |
BDA-14-7 25592.416 |

BASE METALS MINERAL RESOURCES CORPORATION
MASBATE GOLD MINES

PROPOSED DUMPS RC DRILL HOLES

PHASE -1 PHASE - II COMBINED

AREA NO. OF HOLES METERAGE | NO. OF HOLES METERAGE | NO. OF HOLES METERAGE
MAIN VEIN
Dump 90
Dump 130 HW 15 382 12 278 27, 660
Dump 110 SE 14 395 12 319 26 714
PW Dump - 1 7 105, 8 156 15 261
PW Dump - 2 17 341 13, 243 30 584,

Sub-Total 53 1,223 45 996 98 2,219

“3ASALT
Dump 90/60 34 761 43 911 (aA 1,672
COLORADO
Dump 270 21 401 15 326 36 727

TOTAL 108 2,535) 103 2,083 211 4,618

MASBATE DUMP STUDY
MAIN VEIN PROPOSED RC DRILL HOLE

NORTHING EASTING DEPTH (M.) ELEVATION (M.)
MVDB-B1 24636.912 30556.453 20 63.8
MVDB-B3 24680.187 30581.236 31 84.5
MVDB-B5 24724.230 30606.828 16 89
MVDB-B7 24512.952 30484.811 13 108
MVDB-C2 24689.610 | 30529.266 45 102
MVDB-C4 24732.481 30554.458 34 106
MVDB-Cé6 24776.217 30579.798 19 114
MVDB-D2 24714.036 30485.739 38 104.3
MVDB-D4 24757.419 30511.538 28 114
MVDB-E1 24695.953 | 30418.034 32 105
MVDB-E3 24738.824 30443.125 26 112
MVDB-F2 24745.919 30390.295 17 114
MVDB-12 24670.413 30173.094 19 131
MVDB-I4 | 24714.051 30198.943 12 134
MVDB-I6 24755.946 30222.667 21 150.2
MVDB-J1 24596.603 30073.264 12 95.7
MVDB-J3 24640.237 30098.655 37 122
MVDB-J5 24682.748 30123.138 30 132
MVDB-J7 24726.431 30148.275 21 139.5
MVDB-J9 24768.434 30172.812 24 152
MVDB-K2 24664.717 | 30055.637 24 99
MVDB-K4 24707.736 30080.116 20 121
MVDB-K8 24794.288 | 30130.140 12 138.5
MVDB-L1 24690.213 30012.561 6 97
MVDB-L3 24732.673 30037.095 i ee: 107.4
MVDB-M2 24843.959 30043.997 19 127
MVDB-N2 24869.151 30001.075 20 127
MVDB-N4 24912.323 30025.707 16 138
MVDB-O2 24894.546 29958.000 27 124
MVDB-04 24937.413 29982.684 23 135
MVDB-06 24980.997 30007.974 15 144

DRILL HOLE
NUMBER

BINSTAR PROPOSED DIAMOND DRILL HOLES

PANEL
SECTION

NORTHING

EASTING

AZIMUTH

COLLAR
ELEVATION

INCLINATION

BIN-40N-1

BIN-36N-1

BIN-32N-1

BIN-28N-1

BIN-24N-14

BIN-20N-1

BIN-16N-1

BIN-14N-1

BIN-8N-1A

BIN-8N-1B

BIN-4N-1A

BIN-4N-1B

BIN-2S-1A

BIN-2S-1B

BIN-6S-1A

BIN-6S-1B

BIN-8S-1

DABU-PANINQUE PROPOSED DIAMOND DRILL HOLES

DRILL HOLE PANEL COLLAR

NUMBER SECTION | NORTHING | EASTING AZIMUTH | ELEVATION INCLINATION | DEPTH
DP-8S-1 45.0 m. 45° 90 m.
DP-12S-1 12S 30221 24235 65° 45.0 m. 45° 90 m.
OP-16S-1 16S 30270 24193 65° 45.0 m. 45° 100 m.
DP-20S-1 20S 30317 24148 65° 41.0m 45° 110 m.
DP-24S-1 24S 30350 24098 65° 38.5 m 45° 160 m.
DP-28S-1 28S 30467 24086 65° 78.0 m 45° 180 m.
L
DP-32S-1 32S 30523 24086 65° 83.0 m 45° 190 m.
DP-36S-1

SwUMOP pue UONe

low apnjou! ainpayss)

Sumjiig puoweig -

Burzopying - Buikaains oy

id

uoyesedalg ays [INQ - |

SwNUMOP pue UONeZi

low epnjour ainpayss}

Buyjug puoweig - pt

6ulzopjing - Buikeains 9y!

ie)

uoyeredaig dy1§ [IQ - pu

“W O€ 1e [lyUIjede “wW Og ye Buiysualy

Buyjdwes/6uryouar, - uolsu

yno-Ae| youas 2 Buiddew payiejaq

Burddeyy - uoisuz

wOEle llyujuede “w og ye Buryouary

Buyjdwes/6uly:

+
yno-Ae] youayy pue Burddew payejaq a | a Burddey F
SwW}UMOP PUe UONEZIIqoU apnjout ajnpayoS ae 6
Bulzopying - Buikenins ys [ug Y uonesedald

SwUMOp pue UOReZITIGOW apnjoul ainpayos

fekey

Bulzopiing - Buikeains

ira)

uonesedaid ays [IC

SuNUMOP Pue UOHEZIIGOW apnjoUl aINnpeoys

dO

Suizopying - BuiKaains ays Tira

uoHesedasd ays [INC

SMYVWSAY

z[{[tlelijolelelzfs

YVaA GNOOSS

YV3A LSUld

WVY9OUd NOILVYO1dX3 UWSA OML

SANIW C109 ALVasvW

NOI" 'Od4oo SA9YNOSAY IWHANIW S1VLAW 7 ‘a

SHILIALLOV
MGB Form No. 16-1 AN NEX D
c
Republic of the Philippines
Department of Environment and Natural Resources
MINES AND GEOSCIENCES BUREAU
North Avenue, Diliman, Quezon City

ENVIRONMENTAL WORK PROGRAM

1.0 NAME AND ADDRESS OF PROJECT PROPONENT

1 Name of Proponent : Base Metals Mineral Resources Corporation

1.2. Address of Proponent

t
Office 5 4" Floor Trans Phil House Bldg.
1177 Chino Roces Ave. cor. Bagtikan St.
Makati City 1231

Minesite : Sitio Bari-is, Puro, Aroroy, Masbate, 5414
Tel.No. : 896-2041
Fax No. : 895-1356

2.0 TYPE AND NATURE OF PROJECT
2.1. Project Description

This MPSA application (APSA-V-0029) is for a gold exploration project over
four potential areas identified as Holy Cross, Basalt/ Holy Moses, Colorado
areas and Libra, all in Aroroy, Masbate.

The objectives are; 1) To block more ore reserves and supplement the ore
reserve requirement for the Feasibility Study; and 2) To evaluate the lower
extension of the orebody for underground operation.

The amount needed to implement the proposed exploration work is
approximately PhP 21.8009 Million. This includes budget for the
environmental work program and socio-economic development programs,
distributed yearly as follows:

Exploration Evironmental Total
Work work
First Year: 6.6420 0.6642 7.3062
Second Year : 13.1770 1.3177 14.4947
Total 8 19.8190 1.9819 21.8009

3.0 | GENERAL LOCATION AND AREA TO BE COVERED BY THE PROPOSED
PERMIT/CONTRACT AREA:

3.1 Location and Accessibility

The proposed exploration project is in Brgys. Bangon, Syndicate and Panique
within the Municipality of Aroroy, Province of Masbate and bounded by the

aw, 4h 6 St BO e. 8959 6 AR? SR a Oe Ow ee mee | 4K

From Manila, the area is accesible by air to Masbate, Masbate. Daily regular
flights are available and travel time is about one hour and twenty minutes.

From Masbate town proper, the area is accessible by land thru a 67 kms.
gravel provincial roads. Pump boats from Masbate town to Aroroy town are
also available.

ca
iv

Total Area Covered by the Application

The site covers twenty (20) mining claims of 289.9466 hectares broken down
as follows (see attached map on Annex A):

A. Claims with Leased Contract issued after the 1987 constitution
Claims Area (hectares)

1p King Fr. 2.641

2. Malino 9.000

35 Ed Fr. 5.447

4. Horblendite Fr. 6.782

D5 Kate 9.000

6. Pearl 9.000

7. Lewes 9.000

8. Andesite 8.958

9. Cripple Creek 8.452

10. Independence 9.000

11. Anaconda 9.000
B. Claims with Declaration of Location/Mining Lease Application

Claim Areas (hectares)

1G Oak Fr. 2.6153

2. Basalt 8.8427

35 Serpentine 6.5666

4. Gemini

5. Pisces

6. Libra

7. Leo 30.8840

8. Angeles 62.8669

oF Virgilio 40.5778
Total Area (hectares) = 289.9466
Location of Claims = Barangays Bangon, Syndicate and Panique.

Municipality of Aroroy, Province of Masbate

Kinds of Minerals = Gold, Silver and other Associated Minerals
Total No. of Claims = 20

4.0 DESCRIPTION OF THE EXISTING ENVIRONMENT WHERE WORK IS
PROPOSED TO BE UNDERTAKEN :

4.1 Land Environment

The infarmation and data nravided herein are haced on availahle haceline
4.2

4.1.1

4.1.2

4.1.3

Topography/Physiography

The exploration areas are generally characterized by moderate to
rolling topography with many conspicuous  domal/conical
promontories, flanked by relative flat terrain. The prominent
topographical height reaches 325 meters above sea level. More rugged
topography with sharp ridges is noted at the eastern and southern
portion of the project areas extending to the boundaries of the
comprising barangays.

Land Use/Capability

The proposed areas are classified as mineral lands. The surrounding
areas are suited for grazing, hence the presence of many cattle ranches.
Although an estimated 1/10 of its total land area is flat and suitable for
agricultural/vegetative crops, the residents prefer the quick and more
lucrative gold panning as their means of livelihood.

Makeshifts houses made of nipa, bamboo and light wooden materials
are found along areas where slopes are more favorable and closer to
the access road.

Pedology

The topographical relief features distinct vegetation growth, reflective
of the dominant soil type found in the applied area. The mountainous
eastern and southern sections of the project area have shallow soil
accumulations (clays and talus), mainly due to moderate and steeply
sloping ground.

The eastern mountain areas generally represent the mineralized ground
where most of the exploration activities will be conducted. Poor
vegetation growth at this section is largely due to thin and mineralized
soil cover. Slight to moderate erosion are confined on rill and gullies.

The unmineralized western part of the applied area are characterized
by flat to very gently sloping grounds, mostly grasslands and patchy
ricefields in alluvium soil.

Water Environment

4.2.1

Water Quality

Monthly water samplings are made on practically all sources of water.
This is made to ascertain potability and/or contamination of its sources
to ensure the safety and health of its users and protection of the
environment as well.

The following is the Average Water Sampling Results from March to
October 1997 for reference.
ENVIRONMENTAL WATER SAMPLES

Average Results of Water Samples from March to October 1997

Total Cyanide PH TSS TDS GOLD MERCURY

(ppm) (mg/l) (mg/l) (ppm) (ppm)
Max. Tolerable Limits >> <.001 6.0-9.0 50 1,000 - 0.0020
LOCATION
1 Syndicate Area NIL 744 0 0.0030
2. Earth Dam NIL 7.43 0 0
3. Pump House NIL 7.46 0 0.0010
4 Old Tailings Pond NIL 7.40 0 -
5) Pajes Well NIL 7160 - 0 _
6. Medina Well NIL 7.230 - - 0 -
7 Guinobatan River (downstream) NIL 7.49 - - 0 -
8 Bigno Well NIL 6.79 - - 0 -
9 Canencia Well NIL 685 - - 0 -
10. Sujede Well NIL 6.90 - - 0 -
11 Paraiso Well NIL 6.99 - - 0 -
12; Ducot Well NIL 6.91 2 - 0 -
13. Emergency Tailings Pond NIL 7.30 - - 0 0.0025
14. Anseca Pool NIL 7.80 - - 0.01 0

4.2.2

4.3, Climatology/Meteorology

Hydrology

During the rainy season, run-off water in the area is high due to
frequent typhoons and prolonged monsoon rains aggravated by rugged
topography. The watershed of the Bangon and Guinobatan major river
areas drained essentially by denderitic drainage network which flows
Northwestward to Port Barrera Sea. Rare instances of river swelling
and flooding occurs, normally at the height of strong typhoons. The
Guinobatan River is the main source of both domestic and industrial
water of the local residents and the mining community all year round.
Annual water measurement were obtained from a weir installed
midstream of the Guinobatan River. From historic record. the annual
average water inflow during the rainy season far exceeds 6000 gpm,
while dry season average inflow is about 1000 gpm. Excellent climate
and uninhabited watershed areas contribute to continues water supply
to the inhabitants. The proposed exploration areas. however, are
outside the watershed.

The climate is relatively humid with annual rainfall varying from 24 to
26 cms. The average rainfall data were obtained from the Philippine
Atmospheric, Geophysical and Astronomical Services administration
or PAG-ASA, Masbate Station. rainfall amount from 1961 to 1995.
Rainy season is from June to January with dry season for the rest of
the months. The area has an excellent climate and good air circulation
due to the absence of heavy vehicular traffic, high-rise buildings and
other industries.

The temperature is warm during the months of February, March. April
and May. From June to January, the climate is generally cool with
coolest period during December and January.

4.4. Geological/Geomorphological Environment

4.4.1

General Geology and Geomorphology
4.4.2

flanked by relatively flat terrain which are blanketed by agglomerates.
lithified tuff and some volcanoclastics about the watermost flank.
These data are based on the feasibility study undertaken by the
company.

Two prominent topographical high in the vicinity marked the location
of the Main Vein area (Holy Cross & Basalt/Holy Moses). 156m
above sea level and farther 1 km north and across the main river (Rio
Guinobatan), another contemporary gold mine (Colorado) located at
Canatonatoan Peak 325 m. elevation.

The principal mineral to be explored is gold. classified into two
genetic types of ore deposits: gold-bearing quartz vein and placer. The

gold-bearing quartz veins are localized and confined within the
northeast trending tensional joints or faults in the grandiorite stock..

In general, the highest grade gold ore follows the contact of the
grandiorite and ultramafic complex. The ore minerals consist
principally of native gold with some galena, sphalerite and
chalcopyrite. Quartz is the dominant gangue mineral. The type of
rock that is present underground (from old tunnels of Atlas
Consolidated Mining and Development Corporation) are serpentinized
peridotite, granodiorite, aplite and lamprophyre. Granodiorite is by far
the predominant rock. Biotite flakes impart foliation to the rock and
they are crinkled in such a way that the crinkles constitute lineation.
The principal sulfides consist of pyrite, sphalerite, chalcopyrite and
galena. These minerals are intimately associated with native gold and
some silver.

The placer type refers to the river deposits which represents the
continuous and successive depositions of detrital materials derived
mainly from the weathering and disintegration of surrounding rock
units in the area. They are mostly made up of fragments of altered
rocks. ultramafics, intrusives and  extrusives and associated
sedimentary rocks. These materials were transported by surface waters
occurring as veins or as discrete particles in the country rock must
have undergone the same process. During the process of panning, the
gold particles intimately associated with fine magnetite minerals and
other heavy minerals are recovered.

The prospect is bounded by the Guinobatan river at its south eastern
periphery and the river at its south eastern periphery. The river drained
westward at the central section as defined by the valley between Mt.
Canatonatoan (Colorado) and the high relief promontories of
Basalt/Holy Moses mining areas. Farther 7 km. Southwest is the
bigger Lanang river which is subparallel to Rio Guinobatan, its head
waters drained farther 20 km. the southern minesite of Bart-Ag, IXL
and David Sun areas. Both rivers empty at the flat marshy grounds of
Port Barrera Cove.

Except for some occasional trees, the area is generally covered with
cogon. The cultivated ground along slopes and flat areas within the
claims are planted with a few coconut while the rest are bare.

Structural Setting

The locations of all of the five (5) gold mining districts are along the
4.4.3

4.4.5

country. The Masbate vein system is thought to be a north-west split
or branch of the rift zone which controlled the mega fractures and the
alignment of the volcanic plugs. These splits and branches of the rift
zone could have potential for gold mineralization.

The Main Vein area is transected by several north-west-trending
tension fractures and is apparently situated on an elevated fault block
reflecting the great upward push by extensive and continuous volcanic
activity. The north-west recurrent shear zones are further complicated
by the post-tension fractures.

The understanding of the fracturing system is the key to the potential
auriferous quarts vein-fault system. The main tension NNW fracture
is reflected by the general trend of the Wyoming and Doris veins:
while WSW recurrent shear zones are the Breccia, El Sol and Holy

Moses Veins. The WNW post-tension fractures are represented by
minor veins (Gold Bug, Kansas and Dabu).

Lithology
1. Metasedimentary Rocks (MS):Consist of mildly metamorphosed

sandstone and siltstone interbeds occupying the eastern boundary
of the mine site, is the oldest rock formation exposure.

2. Tuffaceous Agglomerate (TA): | The most widespread in the area
and vicinity which occupies the northern and western flanks on the
site. It is the assemblage of inter-grading meta-tuff and
agglomerate.

3. Andesitic Agglomerate (AA): They are located distinctly within

the Main Vein and appeared in close association with the Andesite
flows and dikes of later volcanic plug assimilating the
agglomerate.

4. Hornblende-Augite Andesite Porphyry (HAA): \ntruded mostly the

pyroclastics in close proximity with the quartz veining. consisting
of lath-shaped hornblende and short stubby augite phenocrysts in

an andesitic groundness.

Mineralization and Hydrothermal Alteration

Free gold and silver metal deposition is controlled by silica-flooding
and argillization. However, the gold-silver metals are more
concentrated in the quartz veins and/or in the silicified and intensely
argilized wall rocks in the form of ultra-fine (10-20 microns)
disseminations.

Silicification ranges from pure fracture-filling to pervasive-
replacement within the fracture and about 1-3 meters beyond,
argilization (bleaching) is most intense. Further away. chloritization
and pyritization predominates and the gold and silver values die out.
Ore values are only within the quartz veins and the argillized zones.

Calcite dilutes the gold concentration and chalcopyrite is occasionally
seen.
cellular and resembles a honeycomb structure with black and sooty
coatings. It is from these veins where tonnage and grade estimation
can throw us off because of its light and friable character and of its
unusually high (on occasion, above 20 g/dmt) gold values. Au and Mn
ions, being more stable, were left behind and reconcentrated in the
cavities.

The consistently higher grade values (above 3 g/dmt) are usually
hosted in the brecciated and re-cemented quartz veins. The vein mass
is composed of quartz and silicified rock fragments re-cemented in
quartz. The process of silica-flooding, silification and brecciation he
been recurrent thereby enriching further the vein mass. These
brecciated veins are located at or near the intersection of the major
quartz veins (Wyoming-Doris and Breccia) and Breccia vein itself.
Although the veins are not more than 90 meters wide, the intersection
measures 150 meters across. The resulting vein structure assumes a
pipe-like shape and also happens to be the most ideal orebody
configuration for open pit mining.

The tuffaceous agglomerate appeared more receptive to quartz veining
and replacement than its lithic to lapilli tuff counterpart considering
the relative degree of porosity-permeability. Furthermore the
formation could have been at the epithermal-low pressure setting in the
stratification sequence of host rocks.

4.5 Biological Environment
4.5.1 Terrestrial plants and animals
i. Animals

Cattle ranches are abundant in the surrounding areas. Herds of
cows are seen outside the proposed contract areas grazing for green
vegetation. Though some of these ranches are inside other MPSA
applications, these are outside and far from the proposed
exploration projects under APSA V-0029.

Domesticated animals such as carabaos, horses, cows. goats. pigs
and chicken are also found in the area. Their number is limited
since the site is not an agricultural land and very few residents are
engage in farming. A few specie of migrating birds are seen in the
areas but is not home to any form of exotic or rare animal species
that requires protection. The ecological niche occupied by the
native fauna is almost taken over by the introduced animal species.
Wildlife, such as deer, wild boar, monitor lizard and monkeys are
no longer in the area.

ii, Plants

The area is generally covered with cogon grasses and shrubs suited
for grazing. Mangroves and swampy areas are found in the
northwestern side of the mining claims along the coastal areas of
Port Barrera. Occasional trees can be seen along the banks of
creeks, brooks, streams and rivers. The hills and valleys are
practically barren except for patches of rice and corn farmlands.
vegetative crops, and coconut trees which grow in clusters.
4.5.2. Marine Plants and Animals

A number of fish species such as carp, bangus and tilapia can be
found in the Lanang and Guinobatan Rivers.

4.6 Socio-Economic Environment

The development of the Municipality of Aroroy lags behind in comparison to
the booming and buzzling urban centers in the neighboring provinces. Except
for the few elite residents, the economic and social conditions of the majority
are below standard. About 10% of the town folks depend on gold panning as
their main source of livelihood. Other residents are engaged in fishing. small
scale business like buying and selling, eateries, sari-sari store and
transportation business utilizing jeepneys and motorized bancas. Some are
employed in the government offices.

Residential houses are mostly concentrated in the barrio site of Bangon and
Puro. Makeshifts houses are scattered within the areas but will not be affected
by the exploration activities. Electricity is not available in the area. Privately
owned generators are the only source of power

The company will undertake a more detailed study on the environment as part of its
exploration work program. The study will be comprehensive and will be submitted to
the Bureau within the two year exploration period. This will include detailed data
presentation of the existing conditions of the surface and subsurface water, water
quality, current water use, marine environment adjacent to the proposed project site.
current land use (particularly discussion on the forest reserve and contract
reforestation are close to the project), soil chemical characteristics. coastal use, socio-
economic profile to include people’s perception on the proposed project. present
biological (flora & fauna) environment, near shore and marine environment and other
relevant information.

DESCRIPTION OF EXPLORATION WORK
5.1 Description of Exploration Methods and Equipment to be used
5.1.1 Geological Mapping
The areas covered by APSA V-0029 application are in a contiguous
prospective mineralized zones, which includes Colorado Vein 5 at the

north, Basalt/Holy Moses vein system at the east and Holy crc
at the south west section.

ss vein

Compass - tape traverse will be undertaken to map the vein exposure
of the prospective areas with enough rock outcrop exposures on ridges
and creeks.

Rock outcrop sampling on vein and altered mineralized zones will be
done by channeling with moil and sledge hammer, for initial assay for
gold grade determination.

Geophysical Method

In some structural discontinuity of exposures as in Colorado vein
5 and Holy Cross vein, Self Potential (SP) survey will be conducted to
5.1.3. Exploration Drilling/Others

Follow-up trenching on prospective anomalous Self Potential zones
will be conducted to expose and verify mineralized zones of vein
structures.

After the delineation of mineralized zones at surface exposures.
Diamond and RC drilling will be undertaken to block the ore reserve
of the prospective area.

The diamond or core drilling method will be utilized to drill deeper
holes. Core drilling method relies heavily on lube oil, grease. diesel
fuel, bentonite drilling muds, gels and various mud additives as the
main chemical agents used during drilling operations.

The reverse circulation or RC drilling method will be utilized to drill
and sample shallow holes. RC drilling method operates on compressed
air supplied by compressor as the drilling medium. Unlike core
drilling. RC drilling operations uses lube oil, grease, diesel fuel and
drilling foams to stabilize caving holes.

The following major equipment will be used:

a. Drill equipment —- RCD and DD

b. Trucks
Cc Bulldozers
d. Water pumps
D2 Preliminary Processing of Sample
Collected sample from the field outcrop exposures; from trenches and drill
core re-cutting samples will be split at the sample/core house for duplicate
preserved reference and the other samples submitted to Assay Laboratory for
gold assay analysis.
5.3 Map Showing the Location of the Proposed Work Area in relation to

readily identified geographic and environment features
See attached map on Annex A
5.4 Estimated Exploration Cost

EXPLORATION EXPENSES YEAR 1 YEAR 2 TOTAL

LABOR AND SUPERVISION 522.000 757,000 1.279.000
SAMPLES/ASSAY COST 500.000 300.000 800.000
FIELD SUPPLIES 120,000 120,000 240.000
CONTRACT DRILLING 5.500.000 - 5.500.000
CONTRACT CORE DRILLING - 12,000,000 12,000,000

TOTAL 6.642.000 13,177,000 19,819,000
+ 10% Contingency 664.200 1,317,700 1.981.900

6.0

IDENTIFICATION OF POTENTIAL ENVIRONMENT EFFECTS

6.1

6.2

On Land

With the road network already existing during the operation of Atlas
Consolidated Mining and Development Corporation (ACMDC), there is no
significant potential environmental effects identified on constructing access
roads. The planned exploration activities will only involve the construction of
short and narrow feeder roads.

The possible environmental effect may come during movement of drilling
equipment and drillsite preparations. The drilling operations will strip rock
materials and the vegetation growth within the confines of the drilling site.
Drilling operations will produce some noise and fumes/dust. There will be
minimal surface disturbance and soil contamination considering that existing
roads and short extensions will be utilized for access to the drill sites.

Che exploration campsites will be properly maintained with proper sanitation
to allow full reclamation. Non-biodegradeable waste (e.g. container drums.
lube oils. grease and other exploration waste will be removed from the
exploration site and disposed of properly. The exploration team will be
quartered at the existing mine facilities since the housing compound is close to
the exploration sites.

Changes in hydrology

2

Aajor flooding will be a remote possibility due to a limited watershed and
rainage network. There will be no major ecological alteration. Vegetation
that will be destroyed will be replenished or compensated by the present
reforestation/afforestation project of the company. Existing hydrologic cycle
will thus be maintained. Water used in drilling is returned uncontaminated.

On the ecology.

Vegetative cover in the project area composed mainly of cogon gras:
of low commercial value and a number of fruit trees. This would affect only
small areas since drilling activities will be conducted at areas where potential
deposits are needed for confirmation.

trees

7.0 ENVIRONMENTAL MANAGEMENT MEASURES:

7A Creation of Company Environmental Management Officers who will
be responsible for monitoring and implementing programs for
regulatory compliance.

7.2 To protect any special habitat of flora and fauna in the area, hunting of
wildlife and rare animal/bird species shall be strictly prohibited in the
area. Kaingin and setting fire on vegetation shall be restricted.

7.3 All trenches will be fenced off. Topsoil will be separated from the
subsoil to prevent formation of “acid mine drainage” and loss of plant
nutrients. Drainage system will be incorporated to minimize erosion
and landslides. Test pits and major excavation will be backfilled and
recontoured in such a way that slope failure will not occur and the area

7.4

7.6

77

7.8

hs)

7.10

TAL

aril?

Prepared by:

ANILO LATUGA
Mines Division Mang

Cutting of trees will be avoided as much as possible.

At the exploratior sites, drill sumps will be lined with impervious
materials to prevent the possibility of contaminating the soil. The
effluents from the drill equipment will be directed into a collecting
sump for proper disposal.

Areas compacted as a result of the activities shall be ripped prior to re-
vegetation and restored, as much as possible, to its original
topography.

All excavated materials will be contained for subsequent backfilling,
re-vegetation and prevention of ARD.

Drill sumps shall be cleaned of possible contaminants prior to
backfilling of original materials.

Vegetation that will be destroyed will be replenished or compensated
by reforestation/afforestation projects. A nursery inay be maintained
for this purpose.

The exploration activities will ensure that the ranches and coconut
plantations in the vicinity and the nearby coastal areas, will not be
affected.

The drill sites will be located, as much as possible, away from natural
drainage system.

Information Education Campaigns will be implemented for the
communities during the exploration stage and an assessment of public
perception to the project will be undertaken. The activities will be
coordinated with the affected residents.

Damages resulting from the exploration activities will be
compensated.

The environmental managerhent budget is 10% of the total cost of
exploration work program.

Ve fog
syoday jo uoepljosuo5

Apnyg o1tuou0d3-0100S

sishjeuy ajdwes sNy

Burjduues sy

sisfjeuly ajdwies Jaye\

Burduues sayeny

sishjeuly a|dwes 10S
Burjduues 10g

A\yUOW,

ch

LL

OL

SONIANOW

7 1eaA

| sea,

ainpayos Buijdu

MIR LY
ws A tes
BY

7

a lV c Y n
7S Ln 45} : 3
ex co 5 CaryS <
aS Cp eS r — i o Li
\ ‘S a ENS \ = f
et
SY a t e- (e. 21 ° en ee \ “Ld
A — eee th ay tS . a 5) Bs ss
7} w . t
. BD SS q SBS 2) (a
SIRS Y k 0 ext
ea , b 2 §
G 5 y = rea) .
“NENW ie SAS CY Fee ED a8 p Cope

ZEN ‘ Barks
Was z.
é HG ZF i cee ESO
y eye lo, Kean b y J ASS
; SI) i/o ACCS 2 ASSL IU 2 = AN LSE Wee ier
Ax ES98 NONE i) IE Ys ae ? © we
Zs < 3 3 3 DK LIPS <q ras

~) ee,
W)C AG a
Vy
<

a=

. AS > i 5
ahs & ASE : 5 YEAS y,
EN ge NAS NW ANY SE S48 | Zz,
° es 3 ‘ 3 aot J y AS )
os SENS KORN a ay <. 8 \ae\ Seen 3 2
a SESE g WSs fv e
¢ 1 ry n SA
is Bip 3 FG val?) : EP WS
SSA’ . hares TOR > =
fel 2G J \ iS PN ORG Nv S A #
ey L SiS DOCS SN BS ‘C7,
IRS é aN : S PASE ONES IS;
} 55 UZ ONY ; . PLP ARs \ COSY 3
. \ ae 6 oi VY, Tak ei DYAIBSSS }-535 fs
DARE J Me [EE GAS AA Rel A ; US
‘e Li iy Sac > o5Se J 7, 7
SUG Inia: ey en \ fy
a SS: Pty! yy oO NaS’ \
fe BPE f kg > A LOS SSS -
= A : L ih

